Case 1:21-cv-02337-ELH Document 22 Filed 09/22/21 Page 1 of 2

UNITED STATES DISTRICT COUNT
FOR THE DISTRICT OF MARYLAND
(Northern Division)
ST. MICHAEL’S MEDIA, INC.
Plaintiff,

vs.
Civil Action No.: 21-cv-02337 ELH
THE CITY OF BALTIMORE, et al.,

Defendants.

 

ORDER
il
Upon consideration of Plaintiff St. Michael’s Media, Inc.’s Emergency Motion for

( Immediate Status Conference And for Order to Show Cause Why Defendants Should Not
GL ( jebeghrre
Be Held in Contempt [ECF 19], and after a status conference held on the record on
0 “
te
September 21, 2021, it is this AD day of September 2021, by the United States District

Court for the District of Maryland, ORDERED:

i That, there being no evidence presented that any Defendant violated the

Temporary Restraining Order entered by this Court on September 14, 2021 [ECF 9] the
Plaintiff's Motion is hereby DENIED;

2. That, Plaintiff's request that SMG/Royal Farms be required to specifically

Wie pepdrea, penar (Cacluhe7
perform any alleged contract with Plaintiff is DENIED, until formatconsidesatiorris giver-
LH eh Plainh A'S Arendest moter fe FelimingA Trynchora Cer /9)
jat this Court's hearing scheduled for September 30, 2021.
3: That, Plaintiff's request that this Court order the Mayor and City Council

of Baltimore (the “City”), cease any communications with SMG/Royal Farms is hereby

DENIED;
Case 1:21-cv-02337-ELH Document 22 Filed 09/22/21 Page 2 of 2
Case 1:21-cv-02337-ELH Document 20 Filed 09/21/21 Page 2 of 2

4. That, Plaintiff's request that this Court order the Baltimore City Law
Department to cease representation of SMG/Royal Farms is hereby DENIED) Ww yout
at pl pcke, hasis at mis hme te
OL 5. That, there is nin) acting that the City, mor any of its employees,

representatives, affiliates, or associates, engaged in any acts of intimidation toward any

party, including SMG/Royal Farms. Therefere-Plaintiffs—requestthatthe—City—be

 

en dant al| : She ule

  

6. Mat, pera toys Farms -is-hereby_encotrasedtereH

wath or bookiarg any events for the MECU Pavilion on November 16, 2021 until after an—

pris Court réolves crm
; order is entered-en Plaintiff's Amended Motion for Preliminary Injunction [ECF 15]. ;
MM In other Wor dS, Defendants Shall hold avajleble The date of ;
[(Vovewnbeq Ley 2021) plainh ef is Use, (In Fe ect plainh FF
Prevails Lo ty agree Yo Ecr/s-
Date: HhArgn #. thotlLomoe—

OY | 2 |3 | The Honorable Ellen L. Hollander
United States District Court for the District of Maryland
